Citation Nr: 0206034	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  99-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative joint disease, lumbar and thoracic spine, 
currently evaluated as 20 percent disabling.

(The issue of entitlement to service connection for 
degenerative joint disease, cervical spine, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana.

The appellant filed a claim for service connection for a back 
condition in September 1992, which was denied in May 1993.  
The veteran requested a local hearing, which was held in 
December 1993.  The hearing officer rendered a decision in 
September 1994, confirming the denial.  A notice of 
disagreement was received in December 1994.  The RO issued a 
statement of the case (SOC) in July 1995.  Appellant filed a 
timely substantive appeal in August 1995.  The Board 
initially reviewed the appeal in August 1997, remanding the 
appeal for further evidentiary development.  By rating 
decision dated in June 1998, the veteran was granted service 
connection for degenerative joint disease, lumbar and 
thoracic spine, with a 20 percent evaluation.  By the same 
rating decision, the RO denied service connection for 
degenerative joint disease, cervical spine.  A SOC and a 
supplemental SOC were issued in April 1999 and April 2000, 
respectively.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), issue one in this case has been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for her service-connected degenerative joint disease, lumbar 
and thoracic spine.

The Board is undertaking additional development on 
entitlement to service connection for degenerative joint 
disease, cervical spine pursuant to authority granted by 67 
Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's lumbar spine disability is productive of 
manifestations over the period under review that most closely 
approximate a disability equivalent to severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.

4.  The veteran's thoracic spine disability is productive of 
manifestations over the period under review that most closely 
approximate a moderate limitation of motion of the thoracic 
spine.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for disability 
of the lumbar spine are met.   38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5292, 5293, 5295. (2001).

2.  The criteria for a separate 10 percent evaluation for 
disability of the thoracic spine are met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.3, 
4.6-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5291, 5293, 5295. 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records were not available for review.

Outpatient records from the VA show treatment from November 
1990 through August 2001.  The veteran presented on numerous 
occasions during this period, complaining of mid-thoracic 
pain, lower back pain, muscle spasm and morning stiffness.  
Throughout this period, the veteran was prescribed pain 
medication, including Tylenol, Tylenol 3 and Darvocet.

A bone scan was done in March 1990 and it was interpreted to 
reveal mid cervical spine- degenerative joint disease 
(hereafter DJD) and scoliosis of thoracolumbar.  The 
assessment was DJD.  A total body scan, performed in October 
1990, was interpreted to show degenerative changes in the mid 
cervical spine.  An incidental note was made of scoliosis in 
the thoracolumbar spine.  No other focal scintographic 
abnormalities of the osseous structures were identified.  

In May 1991, the veteran sought treatment for muscle spasms 
and weakness of the right arm.  The impression was probable 
cervical radiculopathy.  In early September 1991, the veteran 
reported that her medication was helping with the muscle 
spasms.  The examination revealed no abnormal movements; gait 
was normal.  There were no gross neurological deficits and 
reflexes were 2+ for all limbs.  Babinski was negative.  X-
ray of the cervical spine was interpreted to show some bony 
sparring.  The diagnostic impression was arthritis.  The 
veteran complained of severe back spasms in October 1991.  
She reported that she had been on a long driving trip and had 
severe pain and back spasms.  Physical examination showed a 
back deformity.  The right upper quadrant was mildly tender.  
The assessment was probable exacerbation of DJD.  X-rays 
taken later in the month were interpreted to show 
spondylolithesis L2 to L3.  The veteran was prescribed with a 
back brace in November 1991.  She complained of spasms with 
the brace that same month.

The veteran had a nerve block in January 1992 and slight 
improvement was noted.  In April 1992, a treating physician 
noted that she had been seen by an orthopedist, by the pain 
clinic and by neurosurgeons.  The physician wrote, "aside 
from the degenerative arthritis, the diagnosis is still 
obscure to me.  The pain is out of all proportion to the 
physical findings."  The veteran underwent a right 
intercostal nerve block in September 1993.  Thereafter, she 
complained of throat tightness, right sided chest pain in the 
mid back.  The diagnosis was pneumothorax.  In March 1994, it 
was noted that the veteran received six months of pain relief 
following the intercostal block and that she was very 
comfortable.  In December 1994, she complained of slight mid-
thoracic vertebral pain.  In March 1993, she complained of 
sharp mid-dorsal pain that was worse with twisting.  X-rays 
of the thoracic spine were interpreted to show anterior 
wedging at T-11, but no fracture.  Discs T-10 through T-1 
were seen as normal.  

In February 1996, she presented with no clear complaint, but 
numerous neurological complaints.  When examined, she had 
back pain, decreased tandem, heel and toe difficulty, and was 
unable to hop with on one foot.  No proximal weakness was 
found.  In April 1996, the veteran rated her pain a 10 (worst 
pain possible) on a scale of one (no pain) to 10.  A 
myelogram was interpreted to be normal.  The veteran 
underwent a nerve block in January 1998 and was feeling less 
pain.  The veteran underwent an examination in January 2001 
after a fall.  The examination indicated 5/5 motor strength 
in all extremities.  There was no clubbing, cyanosis, or 
edema.  Her pulses were +2.  Deep tendon reflexes were 
symmetric 2+ for upper extremities and +1 for lower 
extremities with no drift.  Bilateral Babinski was present 
and gait was within normal limits. 

The veteran underwent a VA examination in December 1997.  Her 
chief complaint was low back pain and neck pain.  The medical 
history indicates that the veteran experienced back pain 
while in service and had surgery in 1944.  She was unable to 
recall the nature of the back surgery.  She denied having any 
other surgery on the lower back.  She complained of some 
pins, needles, and numbness of her left lateral aspect of her 
leg.  She reported that she had been suffering from pain 
progressively since 1944.  She had a brace, but after 
fracturing two vertebrae she discontinued using it.  She had 
a block in 1995, but was allergic to the medication and had 
to be admitted on an emergent basis.  She has constant pain 
and gets muscle spasms with use of her arm.  Nothing relieves 
her symptoms completely, but she gets some relief from 
Tylenol #3 and a heating pad occasionally.  She has to 
restrict her walking to "a household level."

The physical examination showed a female in moderate distress 
due to her back pain.  She ambulated slowly with a wide-based 
gait.  Her lumbar flexion was zero to 15 degrees; extension 
was zero to six degrees.  Lateral bending to the right and 
left was zero to 15 degrees; rotation to the right and left 
was zero to 40 degrees.  She was unable to heel and toe 
stand.  She had a 7-centimeter (cm) surgical scar from 
approximately her L5 level to her left sacral area and then 
to midline.  Neck flexion and extension were both zero to 45 
degrees.  Lateral bending to the right was zero to ten 
degrees and to the left was zero to 16 degrees.  Rotation was 
zero to 80 degrees bilaterally.  

Her posture showed some thoracic scoliosis.  She did not 
appear to have any muscle spasms, although she had tenderness 
throughout the paraspinal and back musculature.  Strength was 
5/5 in both her upper and lower extremities.  Deep tendon 
reflexes were 2+ in her biceps, triceps, brachioradialis, 
patellar, and Achilles tendon.  She had some decreased 
sensation to light touch in the lateral aspect of her left 
leg, but it did not descend past her knee.  X-rays were 
interpreted to show DJD of her lumbar and cervical spine.  
The diagnosis was DJD of the cervical, thoracic, and lumbar 
spine.  She has residual scarring in her lower back, which is 
consistent with a history of back surgery in 1944.

The veteran underwent a VA physical examination with 
Neurology in February 2001.  The medical history reflected 
the veteran has chronic back pain.  Initial injury occurred 
while she was serving in the armed forces during World War 
II.  She reported having surgery that was not that effective.  
Her pain is primarily in her low back, but it occasionally 
travels down the left leg.  She walks slowly and is okay when 
she is sitting.  She reported taking a variety of medications 
in the past, including muscle relaxants and analgesics; she 
reported taking only Tylenol currently.  She also had 
physical therapy.  She did own a ceramic shop, but is now 
retired and lives alone.  Upon physical examination, her neck 
was supple.  Fine motor and sensory divisions were intact.  
There was no facial weakness and Cranial nerves IX through 
XII were normal.  Motor strength was normal throughout.  
There were no abnormal movements.  The reflexes were present, 
but both ankles were difficult to elicit.  Examination of the 
low back revealed a mild degree of paravertebral muscle 
spasms and questionable tenderness on pressure of the sacral 
sciatic notches.  Recent electrical studies showed bilateral 
S1 radiculopathy.  The diagnosis was radiculopathy, abnormal 
EEG, but no clinical seizures.  

The veteran also underwent a VA examination with Orthopedics 
in February 2001.  The veteran reported that she had been 
diagnosed with an old fracture of the lumbar spine as well as 
the thoracic spine.  The physical examination showed her to 
flex to 45 degrees and extend to five degrees.  Right and 
left bending was to 20 degrees.  Right and left rotation was 
to ten degrees.  The veteran was tender about the spine, from 
the mid thoracic area all the way down to the sacrum.  
Straight leg raising was negative.  Reflexes were equal.  
There was no atrophy of the calf or thigh.  Motor and 
sensation appeared to be intact, however, the veteran could 
not toe walk or heel walk due to some unsteadiness in her 
gait.  X-rays showed osteoporosis as well as scoliosis and 
severe degenerative changes of the thoracic and lumbar spine.  
The diagnosis was severe degenerative joint disease of the 
lumbar and thoracic spine.

The veteran had two hearings at the RO level in December 1993 
and October 2000 and two Board hearings in June 1997 and 
December 2002. 

Pertinent testimony from the local hearing in December 1993 
is summarized as follows:

The veteran started having back pain after she had left basic 
training.  She had never done any heavy lifting or strenuous 
exercise; she had never fallen or been involved in an 
automobile accident.  (Transcript (T.) at pg. 3-4).  She had 
surgery while in service, but can not recall what procedure 
was performed or what reason the surgery was necessary.  (T. 
at pg. 1).  She has a four to six-inch surgical scar on her 
lower back.  (T. at pg. 9).  Prior to surgery she had "bad 
pain" in her lower back mostly, but the surgery stopped it 
and she had only discomfort afterward.  (T. at pg 10).  The 
pain began to radiate to her left leg about 15-25 years ago.  
The first time after service that she saw a doctor about her 
back was approximately one year later.  (T. at pg. 12).  The 
veteran does not have arthritis.  (T. at pg. 13).  About two 
years ago, doctors found that she had an old fractured 
verterbra.  The veteran's best guess as to how this occurred 
was her riding in "old Army trucks" without any cushioning.  
(T. at pg. 4-5).  She also had two additional fractures in 
her vertebrae.  (T. at pg. 7).

Testimony from the veteran's board hearing in June 1997 is 
essentially duplicative of her prior testimony from December 
1993.  In June 1997, the veteran also testified that she 
worked primarily at a desk and did no manual labor in 
service.  She did on occasion, however, have to handle reams 
of paper from old IBM tabulating machines that were fairly 
heavy.  (T. at pgs. 6-7).   Following her back surgery, she 
remained hospitalized for three to four weeks and she spent 
three to four weeks recuperating in the barracks.  (T. at pg. 
7).

Testimony from the veteran's local hearing in October 2000 is 
duplicative in part of earlier testimony from December 1993 
and June 1997.  Only pertinent testimony that differs from or 
adds to earlier testimony is summarized below:

The back surgery never really alleviated the back problem.  
They wanted to operate a second time, but the veteran's 
parents advised her against it.  A VA orthopedic doctor in 
Baton Rouge prescribed a back brace that broke two vertebrae 
in the upper spine.  X-ray reports said that the brace had 
broke the vertebrae.  (T. at pg. 2).  Another patient heard 
the doctor tell the veteran that the brace had caused 
fractures.  (T. at pgs. 2, 11).  A doctor from the Pain 
Management Clinic told the veteran that they were afraid that 
she had slivers of bone in her spinal cord.  Neurosurgery 
wanted to operate on her back to remove three vertebrae.  (T. 
at pg. 2).  The Neurosurgery Department head came back to her 
hospital room to tell her not to have the surgery.  The 
veteran currently takes Tylenol 3 and uses a heating pad to 
treat her symptoms.  She also tries not to do anything 
because the simplest task, like washing dishes, gives her 
muscle spasms.  She went to see a rheumatologist, but the 
rheumatologist told her not to come back because she did not 
have arthritis.  (T. at pg. 5).  The veteran has "horrible 
pain" like "torture" across her back in the area where a 
women's brassier comes across.  The pain is exacerbated into 
muscle spasms by using her arms.  Tight clothes put pressure 
on it, which causes an "awful lot" of pain.  (T. at pg. 6).  
The veteran can not do much cooking or mop the floor because 
of pain in her upper back.  (T. at pg. 9).  

The majority of the veteran's testimony at the travel Board 
hearing in December 2001 is duplicative of earlier testimony 
from December 1993, June 1997, and October 2000.  Only 
pertinent testimony that differs from or adds to earlier 
testimony is summarized below:

The veteran uses pain medication and alternates between ice 
packs and heating pads to treat her back symptoms.  She also 
engages in very limited activity.   (T. at pg. 6).  She takes 
two Tylenol 500 milligrams (mg) as she needs them.  If the 
pain gets really bad, she takes Tylenol 3.  It helps to 
control spasms if she takes Tylenol 3 early and alternates 
heat and ice.  (T. at pg. 14).  She has to take Tylenol 500 
mg. everyday.  The pain does affect her sleep.  (T. at pg. 
15).  Her pain starts on the right side where she had her 
gallbladder removed, then works its way around over the lower 
spine.  The muscles on each side of her lower back just start 
pulling one against the other across the spine all over her 
back.  (T. at pg. 13).  She can not sweep and using her arm 
to hang a lot of clothes will cause spasm.  The doctor 
approved a chair lift for her stairs.  (T. at pg. 10).  She 
had no muscle spasms at the last VA examination; she can not 
function when she has them.  (T. at pg. 6).  She was not 
wearing the back brace at the last VA examination because she 
had already returned it to Prosthetics.  Her diagnosis 
pertaining to her cervical spine is two vertebrae are 
restricted...the top of one and the bottom of the other.  (T. 
at pg. 7).  The veteran does have arthritis, but that is not 
the major problem.  (T. at pg. 10). 


II.  Analysis

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Following a detailed review of the claims folder, the Board 
finds that the RO has fulfilled the requirements of the VCAA 
in this matter.   Although the veteran's service medical 
records have not been associated with the claims file, the 
record demonstrates that any further requests for these 
records would be futile.  The National Personnel Records 
Center (NPRC) disclosed in February 1994 that the veteran had 
no medical records on file and the clinical records could not 
be reconstructed.  NPRC noted that the veteran had "fire 
related service."  

Pursuant to the Board's remand, the veteran was afforded a 
recent physical examination in February 2001.  The veteran 
also had a prior examination in December 1997.  There is no 
indication that there is any available evidence that could 
substantiate her claim that has not been obtained.  
Accordingly, while the RO has not sent notice describing how 
the tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
available evidence.  

In light of all of these considerations, the Board finds that 
it is not prejudicial to the veteran to proceed to adjudicate 
the claim on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Increased Rating for DJD, Thoracic and Lumbar Spine

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

When the initial rating or evaluation of a disability is 
being appealed, the evidence under consideration is not 
limited to evidence that only reflects the current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant disagrees with an initially assigned disability 
evaluation, it is possible for a claimant to be awarded 
separate percentage evaluations for separate periods based on 
varying degrees of severity during the appeal period.  
Fenderson, 12 Vet. App. at 126.  See also Francisco, 7 Vet. 
App. at 58 (where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).

The veteran has been rated by the RO under 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5293 (Intervertebral Disc Syndrome).

Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted if the disability is moderate with recurring 
attacks or 40 percent evaluation if it is severe with 
recurring attacks with intermittent relief.  An evaluation of 
60 percent is warranted when the disability is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5291 (limitation of 
motion of the dorsal spine), severe limitation of motion is 
rated as 10 percent disabling.  Moderate limitation of motion 
is rated as 10 percent disabling and slight limitation of 
motion is rated as 10 percent disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), severe limitation of motion is 
rated as 40 percent disabling.  Moderate limitation of motion 
is rated as 20 percent disabling and slight limitation of 
motion is rated as 10 percent disabling.

Under Diagnostic Code 5295 (lumbosacral strain), slight 
subjective symptoms only, are rated as noncompensable.  
Characteristic pain on motion warrants a 10 percent rating.  
Muscle spasm on extreme motion and loss of lateral spine 
motion, unilateral in standing position is rated as 20 
percent disabling.  Severe lumbosacral strain warrants a 
rating of 40 percent.  The criteria for severe lumbosacral 
strain are as follows: listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
position with osteo-arthritic changes or narrowing or 
irregularity of the joint space, or some of the above 
symptoms with abnormal mobility on forced motion.

The Board finds that the disability picture presented here 
with respect to the lumbar and dorsal spine does not fit 
easily into the diagnostic criteria provided by the rating 
schedule.  Although the primary diagnosis is DJD (arthritis), 
the veteran has been evaluated by the RO under Diagnostic 
Code 5293 at 20 percent for disability of the lumbar spine.  
This diagnostic code provides the highest possible potential 
rating for a disability of the spine, absent ankylosis or 
fracture of the vertebrae, which are clearly not present in 
this matter.   Code 5293 covers manifestations such as pain, 
radiculopathy and limitation of motion.  Codes 5292 and 5295, 
by contrast, would only provide a maximum rating of 40 
percent, as opposed to the maximum 60 percent rating allowed 
under Code 5293.  Code 5293 also contemplates exacerbations 
of symptoms, which also fits the disability picture here.  

A review of outpatient records and examination reports 
demonstrates the veteran generally has subjective complaints 
of pain, pain on motion at times and mild muscle spasms.  
Over the period under review, there has been a variety of 
manifestations noted.  For example, the examiner in April 
1992 observed that the subjective complaints of pain were not 
supported at that time by the clinical findings.  Upon 
examination in February 2001, she had only a mild degree of 
paravertebral muscle spasms and in December 1997, she did not 
appear to have any muscle spasms.  Outpatient and VA 
examinations have predominantly shown normal gait with no 
abnormal movement; she has had normal strength and reflexes.  
Outpatient records also reveal that the frequency of 
complaints and treatment declined over the years from most 
frequent in 1991 and 1992 to least frequent from 1998 to the 
present.  She has reported intermittent relief through the 
use of Tylenol or Tylenol 3, Darvocet and a heating pad.  She 
has also received significant relief from nerve blocks 
performed in 1992, 1993, and 1998.  Evidence of radiculopathy 
is sparse to nonexistent.  Given this picture, it is clear 
that the veteran's symptoms fall far short of the pronounced 
category under Code 5293.  Accordingly, an evaluation of 60 
percent under Diagnostic Code 5293 is not appropriate.  

The veteran generally has shown moderate limitation of motion 
of the lumbar spine.  Severe limitation of motion is required 
to receive a 40 percent evaluation under Diagnostic Code 
5292.  She did have a severe degree of limitation of motion 
of the lumbar spine in December 1997, but the limitation of 
motion was in the moderate range in 2001.  Limitation of 
motion, however, is also part of the criteria for rating 
under Code 5293.  VAOPGCPREC 36-97.  She can not be rated on 
limitation of motion under Codes 5292 and then again receive 
a rating on limitation of motion under Code 5293 (or Code 
5295) without violating the rule against pyramiding.  38 
C.F.R. § 4.14.  The Board finds that even assuming a 40 
percent rating could have been assigned for limitation of 
motion under Code 5292 in December 1997, no other compensable 
rating for the lumbar spine was then warranted.  Hence, that 
rating would not be more advantageous than the evaluation the 
Board concludes is warranted here under Code 5293.  

The veteran's symptoms also fall well short of severe 
lumbosacral strain.  In this regard, the veteran does not 
have listing of the whole spine to the opposite side, 
abnormal mobility on forced motion, marked limitation of 
forward bending in standing position.  Accordingly, the 
veteran would not meet the criteria for a 40 percent 
evaluation under Diagnostic Code 5295, which requires 
demonstration of severe lumbosacral strain.  

Overall, and resolving all doubt in the veteran's favor, the 
Board believes that the symptom picture here warrants a 40 
percent evaluation for the lumbar spine disability under Code 
5293, including exacerbations with functional loss due to 
pain.  While the Board has considered separate ratings under 
Code 5292 and 5295, the Board concludes that such a division 
of manifestations will not result in more than a 
noncompensable to at most 20 percent rating under code 5295 
during the period under review.  While there was arguably 
severe limitation of motion of the lumbar spine in 1997, the 
limitation of motion has not been so severe before or after 
that date and a compensable rating under another code was not 
warranted in 1997.  Thus, assignment of separate ratings 
would be less favorable than the single 40 percent evaluation 
for the lumbar spine throughout the period under review.  
This rating also incorporates full consideration of 
functional loss due to pain both ordinarily and during 
exacerbations.  In sum, this rating is determined by the fact 
that the manifestations clearly can not support a 60 percent 
rating, and the determination that a single 40 percent 
evaluation is the best deal available on this record for the 
claimant over the period under review for the lumbar spine.  

At the same time, the Board finds that a separate 10 percent 
evaluation is warranted for limitation of motion of the 
thoracic spine due to DJD under Code 5291.  This is the 
maximum rating provided for either moderate or severe 
limitation of motion of the thoracic spine.  Generally, the 
limitation of motion of the dorsal spine has been in the 
moderate range, but even if it were deemed severe, the same 
rating is provided.  The Board has considered all other 
potential diagnostic codes, but finds that none of them would 
permit assignment of a higher or an additional rating for a 
thoracic spine disability without violating the rule against 
pyramiding.  

In view of this record, the Board must conclude that the 
medical evidence is overwhelmingly against rating in excess 
of those assigned by the Board.  In such circumstances, the 
benefit of the doubt doctrine is not for application.


ORDER

Entitlement to an increased initial evaluation for 
degenerative joint disease, lumbar and thoracic spine, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

